In an action to recover damages for breach of contract and negligence, predicated upon an allegedly improper prepurchase inspection of a home, defendant G. E. Parks appeals from an order of the Supreme Court, Westchester County, dated January 23, 1979, which (1) granted plaintiffs’ motion to amplify their further bill of particulars on condition that plaintiffs’ counsel personally pay $50 to appellant, and (2) denied appellant’s cross motion for summary judgment. Order modified, by increasing the amount payable by plaintiffs’ counsel to $250. As so modified, order affirmed, without costs or disbursements. The time for plaintiffs’ counsel to make the payment is extended until 20 days after service upon him of a copy of the order to be entered hereon, together with notice of entry thereof. *822The record indicates that the amplification of plaintiffs’ further bill of particulars now renders the bill in full compliance with Items Nos. 8 and 12 of appellant’s demand. The lack of diligence on the part of plaintiffs’ counsel warrants an increase in the costs payable by him. Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.